Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on March 4, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1, 20, 29, 32 and 36 are currently pending. Claim 1, 29 and 32 have been amended by Applicants’ amendment filed 03-04-2021. Claim 36 has been added or canceled by Applicants’ amendment filed 03-04-2021. Claims 2-8, 14-18, 21-28, 30, 31, 33 and 34 have been canceled by Applicants’ amendment filed 03-04-2021.

Status of Claims
Applicant's election without traverse of Group I, claims 1-33, directed to a method of fragmenting DNA, and the election of Species as follows:
Species (A): wherein species election of the percent of transposome complex binding sites of the input DNA in the combination of the active transposome in the composition of (a) and the inactive transposome in the composition of (b) is greater than 50% (claim 2),
Species (B): wherein the species election of the inactive transposome is a modified form of the active transposome (claim 10),

Species (D): wherein the species election of wherein the inactive transposome comprises a mutation in an amino acid sequence encoding an inactive transposase (claim 12),
Species (E): wherein the species election wherein the modified DNA arm is a mosaic DNA arm (claim 20),
Species (F): wherein the species election of what the DNA arm comprises a modified base (claim 24),
Species (G): Applicant did not make a species election of modified base as recited in claims 25 or 26, however, the election is rendered moot in view of Applicant’s election of claim 12 in Species (D) and/or the election of claim 20 in Species (E),
Species (H): wherein the species election of change in the ratio of an amount of inactive transposome in the composition of (b) to active transposome in the composition of (a) results in a change in the average fragment size (claim 29), and
Species (I): wherein the species election of level of insertion bias is altered compared to a method that does not comprise contacting the target DNA with the inactive transcriptome (claim 32), in the reply filed on May 16, 2019 was previously acknowledged.  

For Species (G), Applicant has subsequently elected, with traverse, wherein the species of modified base is an abasic site (instant claim 26), in the reply filed October 16, 2019.

Claim 34 (claim 34, now canceled) was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 3-5, 7-9, 14-16, 19, 21-28, 30, 31 and 33 (all claims, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected , there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 16, 2019.
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1, 20, 29, 32 and 36 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed April 19, 2017 claims the benefit of US Provisional Patent Application 62/324,683, filed April 19, 2016.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed March 4, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted instant claim 1 to comprise the single step of “contacting a sample of input DNA and/or target DNA with: (a) a composition comprising an active transposome, and (b) a composition comprising an inactive transposome, under conditions suitable for transposome activity”, along with multiple “wherein” clauses that broadly describe features of the active transposome and/or inactive transposome.
The Examiner has interpreted the terms “a composition comprising an active transposome” and “a composition comprising an inactive transposome” to refer to a single composition and/or to refer to 
The Examiner has interpreted the term “wherein the modification inhibits the ability of the inactive transposome to cut the input DNA and/or target DNA and preserves the ability of the inactive transposome to bind the target DNA” of claim 1 to be the expression of the intended result of a process step positively recited and, thus, the phrase is not given patentable weight because a process step is not recited (See; MPEP § 2111.04); or if the term is given patentable weight, the term refers to any modification at any position of the inactive transposase.
The Examiner has interpreted the term “wherein the inactive transposome and the active transposome bind to the consensus sequence with imperfect complementarity” of claim 1 to recite features of the inactive transposome and the active transposome, such that if the inactive transposome and the active transposome bind to input DNA and/or target DNA, the transposomes will bind to a consensus sequence with imperfect complementarity.
The Examiner has interpreted the terms “the composition of (a)” and “the composition of (b)” such as recited in claims 1 and 29 to refer to a composition comprising an active transposome, and a composition comprising an inactive transposome; and/or to refer to any composition (a) and any composition (b) that are the same and/or that are different one from the another.
The Examiner has interpreted the term “hyperactive version of the Tn5 transposase” to refer to any inactive transposase as recited, wherein the inactive transposase has an increase in any activity (e.g., cutting, binding, catalysis, solubility, etc.), by any amount, as compared to any Tn5 transposase including as compared to completely inactive Tn5 transposase mutants, wild-type Tn5 transposase, etc. 
The Examiner has interpreted the term “functional equivalent” in claim 1 to refer to any mutation that occurs at any position within a catalytic triad of the inactive transposase selected from the group consisting of D97, D188, and E326, and/or to refer to any mutation that occurs at any position within any catalytic triad of the inactive transposase that can act as a functional equivalent of the catalytic triad selected from the group consisting of D97, D188, and E326, wherein the function includes any function of the catalytic triad (e.g., speed of catalysis, inability to cut, ability to bind DNA, etc.).

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 20, 29 and 32 is maintained, and claim 36 is newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “the inactive transposome has a modification” in line 7 because it is unclear whether the “modification” described in line 7 is the same as, is different from, and/or is in addition to, the modified DNA arm of the inactive transposome as recited in line 6 and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the inactive transposome comprises a mutation” in line 12 because it is unclear if the “mutation” recited in line 12 is the same as the “modified DNA arm” of line 6, the same as the “modification” recited in line 7; and/or whether the “mutation” is in addition to, or different from, the modifications as disclosed in lines 6 and 7 and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the consensus sequence” in line 17. There is insufficient antecedent basis for the term “the consensus sequence” in the claim.
Claims 1 and 29 is indefinite for the recitation of the terms “the composition of (a)” and “the composition of (b)” such as recited in claim 1, lines 19-20. There is insufficient antecedent basis for the terms “the composition of (a)” and “the composition of (b)” in the claim because claim 1 recite, “a composition comprising an active transposome” in line 3, and “a composition comprising an inactive transposome” in line 4. Moreover, it is unclear as to what the term refer, and whether “the composition of (a)” and “the composition of (b)” refer to the composition comprising the active transposome, and the composition comprising the inactive transposome; or whether the term refers to additional compositions used in the method and, thus, the metes and bounds of the claim cannot be determined. The Examiner suggests that Applicant amend the claim to recite in line 3, for example, “(i) a composition (a) comprising an active transposome”.
Claims 1 and 36 are indefinite for the recitation of the term “hyperactive version” of the Tn5 transposase such as recited in claim 1, line 22 because the term “hyperactive” is a relative term that renders the claim indefinite. The term “hyperactive” is not defined by the claim; what is meant by a 
Claims 1 and 36 are indefinite for the recitation of the term “the Tn5 transposase” such as recited in claim 1, line 22. There is insufficient antecedent basis for the term “the Tn5 transposase” in the claim.
Claim 32 is indefinite for the recitation of the term “is altered compared to a method that does not comprise contacting the target DNA with the inactive transposome” in lines 2-3 because the term is wholly unclear, such that it is unclear if the term refers to a comparison between the method comprising contacting input DNA with compositions comprising an active and/or inactive transposome (but not contacted with target DNA); comparing the method to a composition comprising only active transposomes; to refer to comparing the method to composition that is not used in any reaction (e.g., not contacted with anything); and/or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 20 is indefinite insofar as it ultimately depends from claim 1.
	
Claim Rejections - 35 USC § 102
	Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments filed 03-04-2021.

(1)	The rejection of claims 1, 20, 29 and 32 is maintained, and claim 36 is newly rejected, under 35 U.S.C. 102(a1)/(a2) as being anticipated by Belyaev (US Patent Application Publication No. 20140093916, published April 3, 2014; effective filing date October 1, 2012; of record) as evidenced by Goryshin et al. (US Patent Application Publication No. 20140031261, published January 30, 2014; of 
Regarding claims 1, 20, 29, 32 and 36, Belyaev teaches a simple and rapid method for preparing purified transposase complexes that are highly suited for fragmenting DNA including forming transposase complexes with oligonucleotide adapters in cell lysate, then purifying complexes from the other substances in the cell lysate (Abstract, lines 1-6). Belyaev teaches that attachment of adapters in a single reaction, wherein some complexes are comprised of a dimer of modified Tn5 transposase and a pair of Tn5-binding double-stranded DNA (dsDNA) oligonucleotides containing a 19 bp transposase-binding sequence or an inverted repeat sequence (IR), wherein in the NEXTERA system, an engineered, non-active 19 bp transposase binding sequence is used, which provides more efficient DNA fragmentation than the native Tn5 IR sequence, such that this binding sequence is referred to as “mosaic” (corresponding to a modified DNA arm; and a hyperactive version of the Tn5 transposase, claims 1 and 20) (paragraph [0005], lines 23-30), wherein the Tn5-type transposition includes two molecules of transposase form a binary complex which associates with the 19 bp inverted repeats are den sequences (ES) found at the end of the transposon, such that the transposase-binding end sequences (ES) DNA are referred to as “arms” as evidenced by Ranik et al. (paragraphs [0006], lines 1-5; and [0063], lines 1-7). Belyaev teaches that the modified Tn5 transposase is known to be suitable for DNA fragmentation and tagging in NGS is a modified Tn5 transposase (interpreted as a modified form of the active transposome, claim 1) (paragraph [0007], lines 1-3). Belyaev teaches where two or more transposase molecules are present in a complex, the same transposase is employed (interpreted as a modified form of the active transposome), or two or more different transposases are employed in a single complex, such that one or more of the transposase molecules in the complex can be rendered partially or wholly inactive via modification of their amino acid sequences (interpreted as a mutation in amino acid sequence), and a mixture of active and partially active or wholly inactive transposase molecules can be used to modulate the distance between active subunits, and consequently the average size of the DNA fragments produced by the complex such that, for example, mixing of transposases having different GC and AT content in recognition sequences allows for tailoring of fragmentation patterns for target DNA sequences (corresponding to a composition comprising an fragmenting DNA and tagging it with adapters, wherein the method comprises combining target DNA to be fragmented with a transposase complex bound to a solid substrate, and incubating the combination under conditions suitable for DNA cleavage by the transposase complex to yield fragmented target DNA bound to the solid substrate (corresponding to contacting a sample of target DNA; transposome; complementarity; and insertion bias is altered, claim 1) (paragraph [0019], lines 7-14). Belyaev teaches Vibhar transposase complexes with transposase-specific oligonucleotides including Vib_har and Vib_chol such as SEQ ID NO: 13 (corresponding to a DNA arm modification, claim 1) (paragraph [0023], lines 1-3). Belyaev teaches that the ratio of transposon nucleic acids comprising non-functional transposon nucleic acids to functional transposon nucleic acids is greater than or equal to 1:1 and in some embodiments, the ratio of transposon nucleic acids comprising non-functional transposon nucleic acids to functional transposon nucleic acids can be 1:2, 1:10, 2:1, 3:1, or 100:1 (corresponding to an inactive transposome; a composition of (b); and a change in the ratio of the composition of (b) as compared to the composition of (a), claims 1 and 29) (paragraph [0029]). Belyaev teaches that exemplary compositions are those useful for storing transposases, for cleaving or fragmenting target DNA, and for cleaving and tagging target DNA, wherein exemplary compositions comprise the transposase of the invention in a cell lysate (paragraph [0115]). Belyaev teaches naturally occurring Vibhar transposase is exemplified and that Tn5 transposase is within the scope of the invention, such that engineered transposases (e.g., transposase having modified Tn5 transposase sequences) include one or more amino acid deletions, substitutions, or additions, wherein residues D93, D193 and E327 are active site residues, which can be targeted if a non-active enzyme is desired, or if an enzyme with altered activity were desired; that residues such as W9, L19, D21 and G440 can be targeted if altered activity is desired (interpreted as a mutation within a catalytic triad that is a functional equivalent of the catalytic triad); and that one skilled in the art would recognize the importance of the conserved YERRWLIEDFHKVWKSEG (SEQ ID NO: 34) motif, which is enzymatic activity of the IS4 family of transposases (corresponding to a modified DNA arm; a catalytic domain of the inactive transposase; and interpreting D93, D193, E327, W9, L19, D21, G440 and/or the SEQ ID NO: 34 motif as a mutation within a catalytic triad that is a functional equivalent to the catalytic triad selected from D97, D188 and E326, claim 1) (paragraphs [0038], lines 1-11; and [0039]), wherein it is known that Tn5 or Mu transposases comprise double-stranded ME (“mosaic end”) sequences as evidenced by Goryshin et al. (paragraph [0008], lines 1-5). Belyaev teaches that several mutations were introduced to increase transposase activity as encompassed by US Patent 6406896 and US Patent 7608434, wherein US Patent 7608434 exemplifies SEQ ID NO: 11 (interpreted as functionally equivalent catalytic triad; and comprising instant SEQ ID NO: 15, claim 36) (paragraph [0086]; and Table 1), which comprises 100% sequence identity to the sequence of instant SEQ ID NO: 15 as evidenced by STIC Search Results (pgs. 1-2, Result 1). Belyaev teaches the reduction of GC vs. AT bias; and that one or more mixtures of transposase complexes can be optimized to minimize the bias for a particular target DNA by varying the ratios of the complexes in the mixture (corresponding to the level of insertion bias is altered, claim 32) (paragraph [0071], lines 1-9).
Belyaev does not specifically exemplify the structure of SEQ ID NO: 15.
Belyaev meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed March 4, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Belyaev does not disclose an inactive transposase that is a hyperactive version of the Tn5 transposase and the mutation occurs at a position within a catalytic triad that is a functional equivalent to the triad selected from the group consisting of D97, D188 and E326 (Applicant Remarks, pg. 9, first partial paragraph).
Regarding (a), the Examiner reminds Applicant that the claims are direct to a process, and not to a composition of matter. It is noted that instant claim 1 is very broad, and that the claim recites a single step of “contacting”. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed. In 
MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties" (underline added). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (underline added). Id. MPEP § 2112.02(I) states that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Moreover, the Examiner has interpreted the “wherein” clauses of instant claim 1 to merely provide descriptors of the active transposome and/or the inactive transposome. The Examiner has interpreted the term “hyperactive version of the Tn5 transposase” to refer to any inactive transposase as recited, wherein the inactive transposase has an increase in any activity (e.g., cutting, binding, catalysis, solubility, etc.), by any amount, as compared to any Tn5 transposase including as compared to completely inactive Tn5 transposase mutants, wild-type Tn5 transposase, etc. The Examiner has interpreted the term “functional equivalent” in claim 1 to refer to any mutation that occurs within a catalytic triad including any mutation that occurs at any position within a catalytic triad of the inactive transposase selected from the group consisting of D97, D188, and E326, and/or to refer to any mutation that occurs at any position within any catalytic triad of the inactive transposase that can act as a functional equivalent of the catalytic triad selected from the group consisting of D97, D188, and E326, wherein the function includes any function of the catalytic triad (e.g., speed of catalysis, inability to cut, ability to bind DNA, etc.). Regarding Applicant’s assertion that Belyaev does not disclose an inactive transposase that is a hyperactive version of the Tn5 transposase, the Examiner disagrees with Applicant’s interpretation of the claim language. It is noted that instant claim 1 does not recite any specific composition comprising an active transposome; composition comprising an inactive transposome; modification; mutation at any particular site; ratio of amounts of the two compositions; Tn5 transposase; and/or any catalytic triad that is a functional equivalent to the triad  Belyaev teaches engineered transposases such as transposase having modified Tn5 transposase sequences that include one or more amino acid deletions, substitutions, or additions, wherein residues D93, D193 and E327 are active site residues, which can be targeted if a non-active enzyme is desired, or if an enzyme with altered activity were desired; that residues such as W9, L19, D21 and G440 can be targeted if altered activity is desired; and that one skilled in the art would recognize the importance of the conserved SEQ ID NO: 34 motif, which is involved in the enzymatic activity of the IS4 family of transposases (interpreting D93, D193, E327, W9, L19, D21, G440, and/or SEQ ID NO: 34 motif as a mutation within a catalytic triad that is a functional equivalent to the catalytic triad selected from D97, D188 and E326; and resulting in a hyperactive version of a Tn5 transposase); and that an engineered, non-active 19 bp transposase binding sequence is used, which provides more efficient DNA fragmentation than the native Tn5 IR sequence (also interpreted as a hyperactive version of the Tn5 transposase). The Examiner asserts that the modified or engineered transposases, the Tn5 transposase variants, the Tn5 transposases of the prior art, and the sites of substitution and/or modification as taught by Belyaev encompass a mutation at a position within a catalytic triad that is a functional equivalent to the triad recited in instant claim 1 including a hyperactive version. Thus, based on the Examiner’s interpretation of the claim language, Belyaev teaches all of the limitations of the claims.



(2)	The rejection of claims 1, 20 and 29 is maintained, and claims 32 and 36 are newly rejected, under 35 U.S.C. 102(a1)/(a2) as being anticipated by Steemers et al. (US Patent Application Publication No. 20180201925, published July 19, 2018; PCT filed June 26, 2015; effective filing date June 30, 2014; of record) as evidenced by Leschziner et al. (Proceedings of the National Academy of Sciences, 1998, 95, 7345-7350; of record); and STIC Search Results (20190610_123429_us-15491148a-15.rag, Search Result 1, 2019, 1-25).
claims 1, 20, 29, 32 and 36, Steemers et al. teach methods for next generation sequencing including the preparation of a template library from a target nucleic acid using one-sided transposition, and sequencing the template library (Abstract). Steemers et al. teach in Figure 11, a diagram of a transposition reaction carried out with a mixture of active and inactive transposomes, wherein target DNA is contacted with active transposome dimer and inactive transposome dimer (corresponding to transposome; active transposome; inactive transposome; contacting target DNA; and a ratio, claim 1) (paragraph [0085]; and Figure 11). Steemers et al. teach that transposome dimers having an active transposome monomeric subunit and a non-active transposome subunit can be prepared, such that populations having different activities can be prepared by altering the ratio of active and non-active transposome subunits that are combined to form a mixture can be selected to influence the average insert size that is produces when a nucleic acid sample is treated with the mixture, such that the inactive species is capable of binding to the target but incapable of transposing the target, will act as spacers (corresponding to ratio determining mean fragment size and level of insertion bias; encompassing imperfect complementarity; encompassing a mutation in the catalytic domain; binding a consensus sequence; inherently comprising that a level of insertion bias is altered; encompassing a hyperactive version of Tn5 transposase; and changing ratio results in change in average fragment size, claims 1, 29 and 32) (paragraph [0122], lines 1-14). Steemers et al. teach that the target nucleic acid is a double-stranded cDNA in which one strand of the cDNA comprises modified bases and/or modified phosphodiester bonds such that the strand is resistant to transposition; or the target nucleic acid is double-stranded genomic DNA in which one strand is modified in a manner such that the strand is partially or totally resistant to transposition; and that one transposase of a transposome dimer can form the transposome complex by binding to the transposon (interpreted as preserving binding), but incapable of nicking the target DNA (interpreted as inhibits cutting), wherein the transposase comprises one or more amino acid modifications (corresponding to inactive transposome is a modified form of active transposome; encompassing a mutation in catalytic domain; inhibits cutting and preserves binding; and a catalytic triad that is a functional equivalent, claims 1, 29 and 32) (paragraphs [0005], lines 7-10; [0007]; and [0009], lines 9-16). Steemers et al. teach that, wherein a wild-type transposase having one-sided transposase activity, or that can be modified to have one-sided transposase activity, hyperactive Tn5 (interpreted as a hyperactive version of Tn5 comprising SEQ ID NO: 15), EZ-Tn5 transposase, Mu, Tn5, Tn5 variants, Vibhar, RAG, EZTn5, Tn7, Tn10, Tn552, and Tn5 transposases having amino acid substitutions, insertions, deletions, or fusions with other proteins or peptides as disclosed in US Patents 5925545, 5965443, 7083980, and 7608434; as well as, Tn5 transposase comprising one or more substitutions at positions 54, 56, 212, 214, 251, 338 and 372 with respect to wild-type protein (corresponding to a modified DNA arm; inactive transposome with catalytic domain mutation; inhibits ability to cut target DNA; preserves the ability to bind target DNA; mutation at a position within a catalytic triad that is a functional equivalent; encompassing a hyperactive version of Tn5 transposase; and SEQ ID NO: 15, claims 1, 20 and 36) (paragraphs [0027], lines 1-16; [0058]; and [0118]); wherein it is known that the catalytic core domain of the Tn552 transposase containing a triad of invariant acidic residues, two aspartates and a glutamate are essential for catalytic activity as evidenced by Leschziner et al. (pg. 7345, col 1, last partial paragraph, lines 5-10); and wherein US Patent 7083980, and US Patent 7608434 exemplify SEQ ID NO: 11 (interpreted as functionally equivalent catalytic triad; and comprising instant SEQ ID NO: 15, claim 36) (paragraph [0086]; and Table 1), which comprises 100% sequence identity to the sequence of instant SEQ ID NO: 15 as evidenced by STIC Search Results (pgs. 1-2, Result 1). Steemers et al. teach that examples of transposon elements include the 19-bp outer end (“OE”) transposon end, inner end (“IE”) transposon end, or “mosaic end” (“ME”) transposon end recognized by, for example, wild-type or mutant Tn5 transposase, or the R1 and R2 transposon end (corresponding to a modified DNA arm; and mosaic DNA arm, claims 1 and 20) (paragraph [0126], lines 8-13). Steemers et al. teach that the target nucleic acids can be genomic DNA, cDNA, or RNA, such that the method can utilize a plurality of different target nucleic acid species (e.g., nucleic acid molecules having different nucleotide species being present in the plurality), wherein a plurality of target nucleic acids can include a plurality of the same target nucleic acids, a plurality of different target nucleic acids, where some target nucleic acids are the same, or a plurality of target nucleic acids where all target nucleic acids are different (corresponding to wherein the amount of target DNA is unknown) (paragraph [0115]). Steemers et al. teach that a population of transposomes having one-sided transposase activity can be prepared by contacting transposases with blocked transposon nucleic acids and non-blocked transposon nucleic acids ratio of blocked transposon nucleic acids to non-blocked transposon nucleic acids is greater than or equal to 1:1, 5:1, 10:1, 100:1, 1000:1, or any range between the foregoing ratios (corresponding to encompassing a level of insertion bias that is altered, claim 32) (paragraph [0119], lines 12-17 and 28-31).
Steemers et al. do not specifically exemplify the structure of SEQ ID NO: 15.
Steemers et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed March 4, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Steemers does not disclose an inactive transposase that is a hyperactive version of the Tn5 transposase and the mutation occurs at a position within a catalytic triad that is a functional equivalent to the triad selected from the group consisting of D97, D188 and E326 (Applicant Remarks, pg. 11, first full paragraph).
Regarding (a), please see the discussion supra regarding the broadness of instant claim 1; the Examiner’s interpretation of the claim language; the MPEP including that products of identical chemical composition cannot have mutually exclusive properties, such that a composition comprising the same structural features will have the same properties; and the Examiner’s response to Applicant’s argument. As previously noted, the Examiner has interpreted the term “hyperactive version of the Tn5 transposase” to refer to any inactive transposase as recited, wherein the inactive transposase has an increase in any activity (e.g., cutting, binding, catalysis, solubility, etc.), by any amount, as compared to any Tn5 transposase including as compared to completely inactive Tn5 transposase mutants, wild-type Tn5 transposase, etc. Regarding Applicant’s assertion that Steemers et al. does not disclose an inactive transposase that is a hyperactive version of the Tn5 transposase, the Examiner disagrees with Applicant’s interpretation of the claim language. Steemers et al. teach that transposome dimers having an active transposome monomeric subunit and a non-active transposome subunit can be prepared, such that populations having different activities can be prepared by altering the ratio of active and non-active transposome subunits that are combined to form a mixture (interpreted as a composition comprising an that the transposase is selected from the group consisting of hyperactive Tn5 (interpreted as a hyperactive version of Tn5), EZ-Tn5 transposase, and transposase variants of Tn5, RAG, Tn7, Tn10, Vibhar transposase, Tn552, and Tn5 transposases having amino acid substitutions, insertions, deletions of fusions with other peptides as disclosed in US Patents 5925545, 5965443, 7083980, and 7608434; as well as, Tn5 transposase comprising one or more substitutions at positions 54, 56, 212, 214, 251, 338 and 372 with respect to wild-type protein (interpreted as modifications; mutations in an amino acid sequence; encompassing a mutation in a catalytic triad that is a functional equivalent; and encompassing a hyperactive version of Tn5 transposase). The Examiner contends that the transposases, the Tn5 transposase variants, the Tn5 transposases of the prior art, and the sites of substitution and/or modification as taught by Steemers et al. encompass a mutation at a position within a catalytic triad that is a functional equivalent to the triad as recited in instant claim 1 including a hyperactive version. Thus, based on the Examiner’s interpretation of the claim language, Steemers et al. teach all of the limitations of the claims including encompassing an inactive transposase that is a hyperactive version of the Tn5 transposase; and  a mutation within a catalytic triad that is a functional equivalent to the triad as recited. 

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments filed 03-04-2021.

(1)	The rejection of claims 1, 20, 29 and 32 is maintained, and claim 36 is newly rejected, under 35 U.S.C. 103 as being unpatentable Belyaev (US Patent Application Publication No. 20140093916, published April 3, 2014; effective filing date October 1, 2012; of record) as evidenced by Goryshin et al. (US Patent Application Publication No. 20140031261, published January 30, 2014; of record); and Ranik et al. (US Patent Application No. 20180195059, published July 12, 2018; of record); and STIC Search Results (20190610_123429_us-15491148a-15.rag, Search Result 1, 2019, 1-25).
Regarding claims 1, 20, 29, 32 and 36, Belyaev teaches a simple and rapid method for preparing purified transposase complexes that are highly suited for fragmenting DNA including forming transposase complexes with oligonucleotide adapters in cell lysate, then purifying complexes from the other substances in the cell lysate (Abstract, lines 1-6). Belyaev teaches that attachment of adapters in a single reaction, wherein some complexes are comprised of a dimer of modified Tn5 transposase and a pair of Tn5-binding double-stranded DNA (dsDNA) oligonucleotides containing a 19 bp transposase-binding sequence or an inverted repeat sequence (IR), wherein in the NEXTERA system, an engineered, non-active 19 bp transposase binding sequence is used, which provides more efficient DNA fragmentation than the native Tn5 IR sequence, such that this binding sequence is referred to as “mosaic” (corresponding to a modified DNA arm; and a hyperactive version of the Tn5 transposase, claims 1 and 20) (paragraph [0005], lines 23-30), wherein the Tn5-type transposition includes two molecules of transposase form a binary complex which associates with the 19 bp inverted repeats are den sequences (ES) found at the end of the transposon, such that the transposase-binding end sequences (ES) DNA are referred to as “arms” as evidenced by Ranik et al. (paragraphs [0006], lines 1-5; and [0063], lines 1-7). Belyaev teaches that the modified Tn5 transposase is known to be suitable for DNA fragmentation and tagging in NGS is a modified Tn5 transposase (interpreted as a modified form of the active transposome, claim 1) (paragraph [0007], lines 1-3). Belyaev teaches where two or more transposase molecules are present in a complex, the same transposase is employed (interpreted as a modified form of the active transposome), or two or more different transposases are employed in a single complex, such that one or more of the transposase molecules in the complex can be rendered partially or wholly inactive via modification of their amino acid sequences (interpreted as a mutation in amino acid sequence), and a mixture of active and partially active or wholly inactive transposase molecules can be used to modulate the distance between active subunits, and consequently the average size of the DNA fragments produced by the complex such that, for example, mixing of transposases having different GC and AT content in recognition sequences allows for tailoring of fragmentation patterns for target DNA sequences (corresponding to a composition comprising an active transposome; an inactive transposome; in a ratio to determine fragment size; level of bias; a modified form of the active transposome; inhibits inactive transposome and preserves active transposome; mutation in amino acid sequence; inherently comprising preferential binding to a consensus sequence; and change in average fragment size, claims 1 and 29) (paragraph [0014], lines 14-32). fragmenting DNA and tagging it with adapters, wherein the method comprises combining target DNA to be fragmented with a transposase complex bound to a solid substrate, and incubating the combination under conditions suitable for DNA cleavage by the transposase complex to yield fragmented target DNA bound to the solid substrate (corresponding to contacting a sample of target DNA; transposome; complementarity; and insertion bias is altered, claim 1) (paragraph [0019], lines 7-14). Belyaev teaches Vibhar transposase complexes with transposase-specific oligonucleotides including Vib_har and Vib_chol such as SEQ ID NO: 13 (corresponding to a DNA arm modification, claim 1) (paragraph [0023], lines 1-3). Belyaev teaches that the ratio of transposon nucleic acids comprising non-functional transposon nucleic acids to functional transposon nucleic acids is greater than or equal to 1:1 and in some embodiments, the ratio of transposon nucleic acids comprising non-functional transposon nucleic acids to functional transposon nucleic acids can be 1:2, 1:10, 2:1, 3:1, or 100:1 (corresponding to an inactive transposome; a composition of (b); and a change in the ratio of the composition of (b) as compared to the composition of (a), claims 1 and 29) (paragraph [0029]). Belyaev teaches that exemplary compositions are those useful for storing transposases, for cleaving or fragmenting target DNA, and for cleaving and tagging target DNA, wherein exemplary compositions comprise the transposase of the invention in a cell lysate (paragraph [0115]). Belyaev teaches naturally occurring Vibhar transposase is exemplified and that Tn5 transposase is within the scope of the invention, such that engineered transposases (e.g., transposase having modified Tn5 transposase sequences) include one or more amino acid deletions, substitutions, or additions, wherein residues D93, D193 and E327 are active site residues, which can be targeted if a non-active enzyme is desired, or if an enzyme with altered activity were desired; that residues such as W9, L19, D21 and G440 can be targeted if altered activity is desired (interpreted as a mutation within a catalytic triad that is a functional equivalent of the catalytic triad); and that one skilled in the art would recognize the importance of the conserved YERRWLIEDFHKVWKSEG (SEQ ID NO: 34) motif, which is involved in the enzymatic activity of the IS4 family of transposases (corresponding to a modified DNA arm; a catalytic domain of the inactive transposase; and interpreting D93, D193, E327, W9, L19, D21, G440 and/or the SEQ ID NO: 34 motif as a mutation within a catalytic triad that is a functional equivalent to the catalytic triad selected from D97, D188 and E326, claim 1) (paragraphs [0038], lines 1-11; and Goryshin et al. (paragraph [0008], lines 1-5). Belyaev teaches that several mutations were introduced to increase transposase activity as encompassed by US Patent 6406896 and US Patent 7608434, wherein US Patent 7608434 exemplifies SEQ ID NO: 11 (interpreted as functionally equivalent catalytic triad; and comprising instant SEQ ID NO: 15, claim 36) (paragraph [0086]; and Table 1), which comprises 100% sequence identity to the sequence of instant SEQ ID NO: 15 as evidenced by STIC Search Results (pgs. 1-2, Result 1). Belyaev teaches the reduction of GC vs. AT bias; and that one or more mixtures of transposase complexes can be optimized to minimize the bias for a particular target DNA by varying the ratios of the complexes in the mixture (corresponding to the level of insertion bias is altered, claim 32) (paragraph [0071], lines 1-9).
Although Belyaev does not specifically exemplify the structure of SEQ ID NO: 15, Belyaev does teach the mutagenesis of wild-type Tn5 transposase; Vibhar transposase complexes with transposase-specific oligonucleotides including Vib_har and Vib_chol such as SEQ ID NO: 13; that several mutations were introduced to increase transposase activity as encompassed by US Patent 6406896 and US Patent 7608434, wherein US Patent 7608434 exemplifies SEQ ID NO: 11, which comprises 100% sequence identity to the sequence of instant SEQ ID NO: 15 as evidenced by STIC Search Results; that engineered transposases (e.g., transposase having modified Tn5 transposase sequences) include one or more amino acid deletions, substitutions, or additions, wherein active site residues D93, D193 and E327 can be targeted if a non-active enzyme is desired, or if an enzyme with altered activity were desired; that residues such as W9, L19, D21 and G440 can be targeted if altered activity is desired; and that one skilled in the art would recognize the importance of the conserved YERRWLIEDFHKVWKSEG (SEQ ID NO: 34) motif, which is involved in the enzymatic activity of the IS4 family of transposases, such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that Tn5 derivatives, variants, and/or mutants can be produced including through the mutagenesis of wild-type Tn5 transposase in order to modify the enzymatic activity of a transposase complex including performing mutagenesis on catalytic active site residues of the active and/or inactive transposase including residues that are within functional equivalents of the catalytic triad selected from the group consisting of D97, D188 and E326 in order to produce Tn5 transposase complexes with a variety of 
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of forming transposase complexes for fragmenting DNA as exemplified by Belyaev, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing purified transposase complexes including engineering transposases including the Tn5 transposase as disclosed by Belyaev to include one or more amino acid deletions, substitutions, or additions in a catalytic active site including a catalytic active site selected from D93, D193 and E327 residues as taught by Belyaev, with a reasonable expectation of success in altering the activity of the Tn5 transposase to possess a desired activity including a hyperactive version of a T5n transposase; in producing DNA fragments of a desired average size; and/or in tagging the DNA fragments for use in NGS.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed March 4, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant submits that Belyaev do not teach wherein the inactive transposase is a hyperactive version of the Tn5 transposase, and that a mutation occurs at a .
Regarding (a), regarding Applicant’s assertion that Belyaev does not teach wherein the inactive transposase is a hyperactive version of the Tn5 transposase, and that a mutation occurs at a position within a catalytic triad that is a functional equivalent to the triad selected from the group consisting of D97, D188, and E326, please see the discussion supra regarding the teachings of Belyaev, the MPEP, the Examiner’s interpretation of the claim language, and the Examiner’s response to Applicant’s arguments. Thus, based on the Examiner’s interpretation of the claim language, Belyaev teaches all of the limitations of the claims.



(2)	Claims 1, 2, 20, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Belyaev (US Patent Application Publication No. 20140093916, published April 3, 2014; effective filing date October 1, 2012; of record) in view of Trubitsyna et al. (Journal of Biological Chemistry, 2015, 290(21), 13531-13540; of record) as evidenced by Ranik et al. (US Patent Application No. 20180195059, published July 12, 2018; of record); and STIC Search Results (20190610_123429_us-15491148a-15.rag, Search Result 1, 2019, 1-25).
Regarding claims 1, 20, 29, 32 and 36, Belyaev teaches a simple and rapid method for preparing purified transposase complexes that are highly suited for fragmenting DNA including forming transposase complexes with oligonucleotide adapters in cell lysate, then purifying complexes from the other substances in the cell lysate (Abstract, lines 1-6). Belyaev teaches that attachment of adapters in a single reaction, wherein some complexes are comprised of a dimer of modified Tn5 transposase and a pair of Tn5-binding double-stranded DNA (dsDNA) oligonucleotides containing a 19 bp transposase-binding sequence or an inverted repeat sequence (IR), wherein in the NEXTERA system, an engineered, non-active 19 bp transposase binding sequence is used, which provides more efficient DNA fragmentation than the native Tn5 IR sequence, such that this binding sequence is referred to as “mosaic” (corresponding to a modified DNA arm; and a hyperactive version of the Tn5 Ranik et al. (paragraphs [0006], lines 1-5; and [0063], lines 1-7). Belyaev teaches that the modified Tn5 transposase is known to be suitable for DNA fragmentation and tagging in NGS is a modified Tn5 transposase (interpreted as a modified form of the active transposome, claim 1) (paragraph [0007], lines 1-3). Belyaev teaches where two or more transposase molecules are present in a complex, the same transposase is employed (interpreted as a modified form of the active transposome), or two or more different transposases are employed in a single complex, such that one or more of the transposase molecules in the complex can be rendered partially or wholly inactive via modification of their amino acid sequences (interpreted as a mutation in amino acid sequence), and a mixture of active and partially active or wholly inactive transposase molecules can be used to modulate the distance between active subunits, and consequently the average size of the DNA fragments produced by the complex such that, for example, mixing of transposases having different GC and AT content in recognition sequences allows for tailoring of fragmentation patterns for target DNA sequences (corresponding to a composition comprising an active transposome; an inactive transposome; in a ratio to determine fragment size; level of bias; a modified form of the active transposome; inhibits inactive transposome and preserves active transposome; mutation in amino acid sequence; inherently comprising preferential binding to a consensus sequence; and change in average fragment size, claims 1 and 29) (paragraph [0014], lines 14-32). Belyaev teaches a method of fragmenting DNA and tagging it with adapters, wherein the method comprises combining target DNA to be fragmented with a transposase complex bound to a solid substrate, and incubating the combination under conditions suitable for DNA cleavage by the transposase complex to yield fragmented target DNA bound to the solid substrate (corresponding to contacting a sample of target DNA; transposome; complementarity; and insertion bias is altered, claim 1) (paragraph [0019], lines 7-14). Belyaev teaches Vibhar transposase complexes with transposase-specific oligonucleotides including Vib_har and Vib_chol such as SEQ ID NO: 13 (corresponding to a DNA arm modification, claim 1) (paragraph [0023], lines 1-3). Belyaev teaches that the ratio of transposon nucleic acids comprising non-functional transposon nucleic acids to functional transposon nucleic acids is greater than or equal to 1:1 and in some embodiments, the ratio of transposon nucleic acids comprising non-functional transposon nucleic acids to functional transposon nucleic acids can be 1:2, 1:10, 2:1, 3:1, or 100:1 (corresponding to an inactive transposome; a composition of (b); and a change in the ratio of the composition of (b) as compared to the composition of (a), claims 1 and 29) (paragraph [0029]). Belyaev teaches that exemplary compositions are those useful for storing transposases, for cleaving or fragmenting target DNA, and for cleaving and tagging target DNA, wherein exemplary compositions comprise the transposase of the invention in a cell lysate (paragraph [0115]). Belyaev teaches naturally occurring Vibhar transposase is exemplified and that Tn5 transposase is within the scope of the invention, such that engineered transposases (e.g., transposase having modified Tn5 transposase sequences) include one or more amino acid deletions, substitutions, or additions, wherein residues D93, D193 and E327 are active site residues, which can be targeted if a non-active enzyme is desired, or if an enzyme with altered activity were desired; that residues such as W9, L19, D21 and G440 can be targeted if altered activity is desired (interpreted as a mutation within a catalytic triad that is a functional equivalent of the catalytic triad); and that one skilled in the art would recognize the importance of the conserved YERRWLIEDFHKVWKSEG (SEQ ID NO: 34) motif, which is involved in the enzymatic activity of the IS4 family of transposases (corresponding to a modified DNA arm; a catalytic domain of the inactive transposase; and interpreting D93, D193, E327, W9, L19, D21, G440 and/or the SEQ ID NO: 34 motif as a mutation within a catalytic triad that is a functional equivalent to the catalytic triad selected from D97, D188 and E326, claim 1) (paragraphs [0038], lines 1-11; and [0039]), wherein it is known that Tn5 or Mu transposases comprise double-stranded ME (“mosaic end”) sequences as evidenced by Goryshin et al. (paragraph [0008], lines 1-5). Belyaev teaches that several mutations were introduced to increase transposase activity as encompassed by US Patent 6406896 and US Patent 7608434, wherein US Patent 7608434 exemplifies SEQ ID NO: 11 (interpreted as functionally equivalent catalytic triad; and comprising instant SEQ ID NO: 15, claim 36) (paragraph [0086]; and Table 1), which comprises 100% sequence identity to the sequence of instant SEQ ID NO: 15 as evidenced by STIC Search Results (pgs. 1-2, Result 1). Belyaev teaches the reduction of GC vs. AT bias; and that one or more mixtures of transposase complexes can be optimized to minimize the bias for a particular target 
Belyaev does not specifically exemplify the structure of SEQ ID NO: 15 (claim 36).
Regarding claim 36, Trubitsyna et al. teach that inverted repeat (IR) sequences delimiting the left and right ends of many naturally active mariner DNA transposons are non-identical and have different affinities for their transposase, such that the preferences of two active mariner transposases, Mos1 and Mboumar-9, were compared to their imperfect transposon IRs in each step of transposition including DNA binding, DNA cleavage, and DNA strand transfer (Abstract, lines 1-7). Trubitsyna et al. teach that for both Mos1 and Mboumar-9 in vitro, DNA transposition is most efficient when the preferred IR sequence is present at both transposon ends, wherein the higher efficiency of the cleavage and strand transfer is due to the preferred transposon end, such that the efficiency of Mbourmar-9 transposition is improved almost 4-fold by changing the 3’ based of the preferred Mboumar-9 IR from guanine to adenine (corresponding to preferentially binding consensus sequence; and imperfect complementarity, claim 9) (Abstract, lines 11-18). Trubitsyna et al. teach that the efficiency of a new system can be improved by optimizing the amino acid sequence of the transposase, for example, by evolutionary reconstruction (highly effective in producing highly active Sleeping Beauty transposase), or by random or rational mutagenesis to generate hyperactive Himar1 and Hsmar1 transposases (interpreted as encompassing the synthesis of SEQ ID NO: 15), such that in the case of Tn5, further gains in DNA transposition efficiency were achieved by changing the sequence of the IR DNA delimiting the transposon ends to optimize the interactions with hyperactive transposase (corresponding to binding a consensus sequence with imperfect complementarity; hyperactive Tn5 transposase; and encompassing the synthesis of SEQ ID NO: 15 by rational or random mutagenesis, claim 36) (pg. 13531, col 2, first full paragraph, lines 6-14). Trubitsyna et al. that many of the naturally active Mainer transposons have imperfect IRs, containing DNA sequences that differ at each end, and transposase binds to these imperfect sequences with different affinities including Mos1 has a 28-bp inverted repeats that differ by 4 bp, wherein the natural arrangement is suboptimal for transposition in vitro (pg. 13531, col 2, second full paragraph, lines 2-5).
STIC Search Results; that Vibhar transposase complexes with transposase-specific oligonucleotides including Vib_har and Vib_chol such as SEQ ID NO: 13; that engineered transposases (e.g., transposase having modified Tn5 transposase sequences) include one or more amino acid deletions, substitutions, or additions, wherein active site residues D93, D193 and E327 can be targeted if a non-active enzyme is desired, or if an enzyme with altered activity were desired; that residues such as W9, L19, D21 and G440 can be targeted if altered activity is desired; and that one skilled in the art would recognize the importance of the conserved YERRWLIEDFHKVWK-SEG (SEQ ID NO: 34) motif, which is involved in the enzymatic activity of the IS4 family of transposases; while Trubitsyna et al. do teach optimizing the amino acid sequence of the transposase, for example, by evolutionary reconstruction, or by random or rational mutagenesis to generate hyperactive Himar1 and Hsmar1 transposases, where in the case of Tn5, further gains in DNA transposition efficiency were achieved by changing the sequence of the IR DNA delimiting the transposon ends to optimize the interactions with hyperactive transposase, such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that Tn5 derivatives, variants and/or mutants can be produced by evolutionary reconstruction, or by random or rational mutagenesis of wild-type Tn5 transposase in order to modify the enzymatic activity of a transposase complex including performing mutagenesis on catalytic active site residues of the active and/or inactive transposase including residues that are within functional equivalents of the catalytic triad selected from the group consisting of D97, D188 and E326 in order to produce Tn5 transposase complexes with a variety of activities such as hyperactive versions of a Tn5 transposase including the transposase encoded by SEQ ID NO: 15.
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of optimizing transposition efficiency as exemplified by Trubitsyna et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of improved transposase-mediated DNA fragmentation using engineered transposases including Tn5 transposase as disclosed by Belyaev to include optimization of the amino acid sequence of the transposase by methods such as evolutionary construction, random mutagenesis or rational mutagenesis as disclosed by Trubitsyna et al. with a reasonable expectation of success in producing active transposases with preferred IR sequences at both transposon ends; in creating transposases that bind to imperfect sequences with different binding affinities and/or in improving transposition efficiency as compared to the natural transposon.

Response to Arguments
Applicant’s arguments filed March 4, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant submits that Belyaev do not teach wherein the inactive transposase is a hyperactive version of the Tn5 transposase, and that a mutation occurs at a position within a catalytic triad that is a functional equivalent to the triad selected from the group consisting of D97, D188, and E326 (Applicant Remarks, pg. 20, last full paragraph).
Regarding (a), regarding Applicant’s assertion that Belyaev and Trubitsyna et al. do not teach wherein the inactive transposase is a hyperactive version of the Tn5 transposase, and that a mutation occurs at a position within a catalytic triad that is a functional equivalent to the triad selected from the group consisting of D97, D188, and E326, please see the discussion supra regarding the teachings of Belyaev, the MPEP, the Examiner’s interpretation of the claim language, and the Examiner’s response to Applicant’s arguments. Belyaev teaches engineered transposases such as transposase having modified Tn5 transposase sequences that include one or more amino acid deletions, substitutions, or additions, wherein residues D93, D193 and E327 are active site residues, which can be targeted if a non-active enzyme is desired, or if an enzyme with altered activity were desired; that residues such as W9, L19, D21 and G440 can be targeted if altered activity is desired; and that one skilled in the art would recognize the importance of the conserved SEQ ID NO: 34 motif, which is involved in the enzymatic activity of the IS4 family of transposases (interpreting D93, D193, E327, W9, L19, D21, G440, and/or SEQ ID NO: 34 motif as a mutation within a catalytic triad that is a functional equivalent to the catalytic triad selected from D97, D188 and E326, thus forming); and that an engineered, non-active 19 bp transposase binding sequence is used, which provides more efficient DNA fragmentation than the native Tn5 IR sequence (interpreted as a hyperactive version of the Tn5 transposase). Moreover, Trubitsyna et al. teach optimizing the amino acid sequence of the transposase, for example, by evolutionary reconstruction, or by random or rational mutagenesis to generate hyperactive Himar1 and Hsmar1 transposases, where in the case of Tn5, further gains in DNA transposition efficiency were achieved by changing the sequence of the IR DNA delimiting the transposon ends to optimize the interactions with hyperactive transposase (also interpreted as encompassing mutations in a catalytic site that is a functional equivalent to the triad selected from D97, D188 and E326; and a hyperactive version of a Tn5 transposase). The Examiner contends that the mutant and/or engineered transposases, the Tn5 transposase variants, the Tn5 transposases of the prior art, and the sites of substitution or modification as taught by Belyaev and Trubitsyna et al. encompasses a mutation at a position within a catalytic triad that is a functional equivalent to the triad as recited in instant claim 1 including a hyperactive version. Thus, based on the Examiner’s interpretation of the claim language, the combined references of Belyaev and Trubitsyna et al. teach all of the limitations of the claims.


New Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 20, 29, 32 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 1-7 and 92-128 of copending US Patent Application No. 16/642,813, and
(ii)	Claims 1-15 and 26-32 of copending US Patent Application No. 15/929,386.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 20, 29, 32 and 36 of US Patent Application 15/491,148, and copending claims of the US Patent Applications encompass a method of fragmenting DNA comprising contacting a sample of input DNA 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(3)	Claims 1, 20, 29, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Steemers et al. (US Patent Application Publication No. 20180201925, published July 19, 2018; PCT filed June 26, 2015; effective filing date June 30, 2014; of record) in view of Gloeckner et al. (US Patent 
Regarding claims 1, 20, 29, 32 and 36, Steemers et al. teach methods for next generation sequencing including the preparation of a template library from a target nucleic acid using one-sided transposition, and sequencing the template library (Abstract). Steemers et al. teach in Figure 11, a diagram of a transposition reaction carried out with a mixture of active and inactive transposomes, wherein target DNA is contacted with active transposome dimer and inactive transposome dimer (corresponding to transposome; active transposome; inactive transposome; contacting target DNA; and a ratio, claim 1) (paragraph [0085]; and Figure 11). Steemers et al. teach that transposome dimers having an active transposome monomeric subunit and a non-active transposome subunit can be prepared, such that populations having different activities can be prepared by altering the ratio of active and non-active transposome subunits that are combined to form a mixture can be selected to influence the average insert size that is produces when a nucleic acid sample is treated with the mixture, such that the inactive species is capable of binding to the target but incapable of transposing the target, will act as spacers (corresponding to ratio determining mean fragment size and level of insertion bias; encompassing imperfect complementarity; encompassing a mutation in the catalytic domain; binding a consensus sequence; inherently comprising that a level of insertion bias is altered; encompassing a hyperactive version of Tn5 transposase; and changing ratio results in change in average fragment size, claims 1, 29 and 32) (paragraph [0122], lines 1-14). Steemers et al. teach that the target nucleic acid is a double-stranded cDNA in which one strand of the cDNA comprises modified bases and/or modified phosphodiester bonds such that the strand is resistant to transposition; or the target nucleic acid is double-stranded genomic DNA in which one strand is modified in a manner such that the strand is partially or totally resistant to transposition; and that one transposase of a transposome dimer can form the transposome complex by binding to the transposon (interpreted as preserving binding), but incapable of nicking the target DNA (interpreted as inhibits cutting), wherein the transposase comprises one or more amino acid modifications (corresponding to inactive transposome is a modified wild-type transposase having one-sided transposase activity, or that can be modified to have one-sided transposase activity, wherein transposases are selected from the group consisting of hyperactive Tn5 (interpreted as a hyperactive version of Tn5 comprising SEQ ID NO: 15), EZ-Tn5 transposase, Mu, Tn5, Tn5 variants, Vibhar, RAG, EZTn5, Tn7, Tn10, Tn552, and Tn5 transposases having amino acid substitutions, insertions, deletions, or fusions with other proteins or peptides as disclosed in US Patents 5925545, 5965443, 7083980, and 7608434; as well as, Tn5 transposase comprising one or more substitutions at positions 54, 56, 212, 214, 251, 338 and 372 with respect to wild-type protein (corresponding to a modified DNA arm; inactive transposome with catalytic domain mutation; inhibits ability to cut target DNA; preserves the ability to bind target DNA; mutation at a position within a catalytic triad that is a functional equivalent; encompassing a hyperactive version of Tn5 transposase; and SEQ ID NO: 15, claims 1, 20 and 36) (paragraphs [0027], lines 1-16; [0058]; and [0118]), wherein it is known that the catalytic core domain of the Tn552 transposase containing a triad of invariant acidic residues, two aspartates and a glutamate are essential for catalytic activity as evidenced by Leschziner et al. (pg. 7345, col 1, last partial paragraph, lines 5-10). Steemers et al. teach that examples of transposon elements include the 19-bp outer end (“OE”) transposon end, inner end (“IE”) transposon end, or “mosaic end” (“ME”) transposon end recognized by, for example, wild-type or mutant Tn5 transposase, or the R1 and R2 transposon end (corresponding to a modified DNA arm; and mosaic DNA arm, claims 1 and 20) (paragraph [0126], lines 8-13). Steemers et al. teach that the target nucleic acids can be genomic DNA, cDNA, or RNA, such that the method can utilize a plurality of different target nucleic acid species (e.g., nucleic acid molecules having different nucleotide species being present in the plurality), wherein a plurality of target nucleic acids can include a plurality of the same target nucleic acids, a plurality of different target nucleic acids, where some target nucleic acids are the same, or a plurality of target nucleic acids where all target nucleic acids are different (corresponding to wherein the amount of target DNA is unknown) (paragraph [0115]). Steemers et al. teach that a population of transposomes having one-sided transposase activity can be prepared by contacting transposases with blocked transposon ratio of blocked transposon nucleic acids to non-blocked transposon nucleic acids is greater than or equal to 1:1, 1:2,  5:1, 10:1, 100:1, 1000:1, or any range between the foregoing ratios (corresponding to encompassing a level of insertion bias that is altered, claim 32) (paragraphs [0061]; and [0119], lines 12-17 and 28-31).
Steemers et al. do not specifically exemplify the structure of SEQ ID NO: 15.
	Regarding claim 36, Gloeckner et al. teach transposase enzymes and reaction conditions for improved fragmentation and tagging of nucleic acid sample including altered transposases and reaction conditions which exhibit improved insertion sequence bias (interpreted as an altered level of insertion bias) (Abstract). Gloeckner et al. teach mutant transposases modified relative to wild-type transposase, wherein the altered transposase can comprise at least one amino acid substitution mutation at the position or positions of functionally equivalent to those residues set forth in Table 1 including hyperactive mutants of Tn5 transposase having SEQ ID NOS: 14-18 (interpreted as a functionally equivalent catalytic triad) including residues that have been shown to result in improved insertion bias, such that the one or more mutations are set forth in the incorporated materials of US Patent 5925545, US Patent 7083980, and US Patent 7608434, and as exemplified herein as SEQ ID NO: 11 (interpreted as functionally equivalent catalytic triad; and comprising instant SEQ ID NO: 15, claim 36) (paragraph [0086]; and Table 1), wherein SEQ ID NO: 11 comprises 100% sequence identity to the sequence of instant SEQ ID NO: 15 as evidenced by STIC Search Results (pgs. 1-2, Result 1). Gloeckner et al. teach in Example 3, that experiments were performed in order to compare various transposase mutants for (i) an estimated library size/diversity, and (ii) AT/GC-dropout; and that the mutant indicated as Tn5001 has the same amino acid sequence as SEQ ID NO: 11 (interpreted as instant SEQ ID NO: 15), and serves as a “wt” control (paragraphs [0153]; and [0155], lines 1-2). 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, “[I]t is prima facie obvious to combine prior art elements according to known methods to yield predictable KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of producing altered transposases with improved fragmentation and tagging of nucleic acid samples as exemplified by Gloeckner et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a template library from target nucleic acids using one-sided transposition as disclosed by Steemers et al. to include sample preparation methods using mutant transposases modified relative to a wild-type transposase comprising one or more amino acid substitution mutations including SEQ ID NO: 11 as taught by Gloeckner et al. with a reasonable expectation of success in producing Tn5 transposase mutants with improved properties including an improved ability to fragment and tag nucleic acids in a sample; in producing Tn5 transposase mutants that exhibit improved insertion sequence bias; and/or for the preparation of a template library from a target nucleic acid using one-sided transposition.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Applicant is respectfully reminded that the claims are directed to a process, such that the Examiner suggests that Applicant amend instant claim 1 to recite novel steps of the method. The Examiner cautions that the claims appear to recite a product and a process in the same claim.

Conclusion
Claims 1, 20, 29, 32 and 36 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639